Schroeder, C.J.,
dissenting: I respectfully dissent from Syllabus ¶ 1 and the corresponding portion of the opinion. The self-propelled vehicle in this case equipped with a moveable projecting arm or boom capable of lifting and dispensing wet concrete, as illustrated in the photograph, is a self-propelled crane within the legislative intent for exemption from registration in my opinion. It accomplishes the identical results in construction work that conventional cranes accomplish by lifting heavy materials into places otherwise inaccessible. This special equipment, which the court chooses to catalog as a truck, can be used for only one purpose — not transportation oh highways, but the delivery of wet concrete at a construction site to places of elevation or to places at the construction site which are otherwise inaccessible.